Citation Nr: 1451743	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sinus and allergy problems including as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on inactive duty training from March 2001 to February 2002 and active duty from January 2003 to January 2004 and December 2008 to January 2010.  He served in Iraq from February 2009 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claim of service connection for chronic sinus and allergy problems to include problems breathing through the nose. The Veteran filed a notice of disagreement (NOD) in January 2012.  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in July 2012.  

The Board observes that, in his substantive appeal (VA Form 9), received in July 2012, the Veteran checked the box indicating that he wanted to appear at a Board hearing by live videoconference.  In a March 2014 correspondence, the RO notified the Veteran that a hearing is scheduled for June 4, 2014.  The Veteran requested a postponement of the scheduled hearing in favor for an August 2014 hearing date.  In a May 2014 correspondence, the RO notified the Veteran that a hearing is scheduled for August 25, 2014.  The Veteran did not appear for this scheduled hearing.  There is no indication that a May 2014 letter notifying the Veteran of his hearing date was returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled. Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(d) (2013).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As a final preliminary matter, the Board notes that, the Veteran also has electronic Virtual VA paperless claims files.  A review of the documents in Virtual VA reveals outpatient treatment records from the Augusta, Georgia VA Medical Center (VAMC) from March 2010 to January 2012 and a VA examination report dated September 2013.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.

The record reflects that the Veteran, through newly appointed representation, filed a claim for service connection for torn left bicep condition in October 2014.  The issue of entitlement to service connection for torn left bicep condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's preexisting allergic rhinitis increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition; the current allergic rhinitis, variously diagnosed as rhinitis, rhinosinusitis, and sinusitis is a continuing disease process of symptoms noted in service.  


CONCLUSION OF LAW

Allergic rhinitis, variously diagnosed as rhinitis, rhinosinusitis, and sinusitis, was aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board's decision to grant service connection for the claimed disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations.




II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2014); 38 C.F.R. § 3.304(b) (2014). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2014). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id. 

Diseases of allergic etiology, including skin allergies and allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Also, a veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that prior to entering active duty service, he did have a pre-existing condition of common allergy to pollen.  The Veteran stated that his symptoms included sneezing, watery, and itchy eyes, runny and itchy nose, scratchy throat, and occasional swelling in the sinus passages especially with extended outdoor exposure and activities such as mowing the lawn.  However, the symptoms he experiences today are different and did not exist prior to his deployment in 2009.  The Veteran reported symptoms of irritation, swelling, and inflammation of the inner nose cavity and a deviated septum.      

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, in the March 2001 and August 2001 Report of Medical History associated with the Veteran's service entrance examination, the Veteran indicated that he had normal nose, sinuses, mouth and throat.  In the accompany Report of Medical History, the Veteran denied having sinusitis, ear, nose or throat trouble but he did report an allergy to pollen.  In the October 2002 Annual Certificate of Physical Condition, the Veteran was noted to have pollen allergies.  The April 2005 Annual Certificate of Physical Condition continued to note pollen as a known allergy.  

In May 2005, the Veteran complained of a sore throat that lasted for three days that was worse at night due to coughing.  The Veteran reported that the pain was dull and a recurrent illness.  The Veteran also reported symptoms of chest pain, shortness of breath, and headaches.  The Veteran was noted to have tender to the touch maxillary and frontal sinuses, and mild drainage of the nostrils.    

An August 2009 pre-separation examination noted that the Veteran had a deviated septum beginning on March 2008 that had "worsened during deployment."  The examiner also noted increase congestion in Iraq and recommended a follow-up with his primary care manager if the condition did not improve when he returned to the contiguous United States (CONUS).  The examiner opined that the congestion was likely allergies and cleared the Veteran for separation from active duty.   

VA treatment records include a December 2009 computerized tomography (CT-scan) of the facial region and sinuses which appeared normal, developed, and aerated.  The examiner provided a medical finding of mucous retention cyst or less likely a small polyp, in the right, anterior sphenoid.  No other significant findings were noted.  

A January 2010 private treatment record noted that the Veteran had recently returned from deployment in Iraq and had a lot of problems with his nose and sinuses while in the dessert that had not gotten better since his return.  The examiner noted that the Veteran had been treated with Flonase, Claritin, and antibiotics.  The Veteran reported nose injury, congestion, mouth-breathing, and restricted breathing but denied nosebleeds or runny nose.  

In February 2010, the Veteran returned to the private physician for a follow-up of his chronic sinusitis, the examiner noted marked improvement with medical therapy.  The physician noted that he did review the CT scan report which provided a mucous retention cyst in the right, anterior sphenoid but could not make his own finding because he did not have access to the CT scan films.  The physician recommended continued treatment with Augmentin and Flonase.  

A March 2010 physician treatment record revealed that his sinonasal problems had improved with Flonase, but noted that his symptoms worsened when he missed dosages of his medication.  

Several VA examinations and addendum reports have been provided in this case.  In an August 2010 VA examination report, the Veteran complained of nasal congestion and mucous production that began in 2009.  The Veteran was treated with a saline nasal spray during active duty but it did not provide relief.  Then, upon return to Fort Gordon, the Veteran was evaluated and prescribed Flonase, Claritin, and Allegra which provided mild to minimal relief.  The examiner noted that the C-file and the 2009 CT scan of the sinus were unavailable for review.  A physical examination revealed the nose was open and the lining was somewhat erythematous, but there was no evidence of any polyp anteriorly.  The nasopharynx, hypopharynx, and larynx were found unremarkable.  The examiner concluded that the Veteran had an onset of problems with nasal symptoms of dryness, mucous production and persistent irritation since April 2009.  The examiner recommended a follow-up for an allergy evaluation and allergy testing.  

In a July 2011 addendum opinion, the examiner noted that he had reviewed the claims file and CPRS records which included a history of exposure to burn pits while in Iraq.  However, the examiner found that the Veteran's symptoms were consistent with a history of sinus problems including the May 2001 diagnosis of frontal maxillary "sinusitis."  Thus, the VA examiner opined that his symptoms were a result of allergic rhinitis and not the result of exposure to burn pits or hazards during the Gulf War.  The Board notes that the VA examiner's opinion was based on an erroneous reading of the record since the May 2001 service treatment record stated "frontal maxillary sinuses" and is thus inadequate. 

A November 2011 allergy and immunology note from the Augusta VAMC found that the Veteran continued to have symptoms of "complete dryness" with congestion and occasional eye itch since April to June 2009.  The Veteran had been treated with Allegra, a nasal steroid and other medication without noticing much improvement.  The examiner noted a history of allergy symptoms such as eye itch, sneezing, and watery, stuffy nose in his late teens when he worked as a landscaper.  The Veteran also reported that he had similar allergies to his mother in the late spring to early summer through fall.  The Veteran was also noted to have allergic reaction to watermelon.  A physical examination revealed nasal membranes to be swollen with some areas of blood in the right nostril.  Following a physical examination, the examiner noted that the Veteran appeared allergic, likely to cats, ragweed, and typical aeroallergens with possible oral allergy syndrome to watermelon.  

In a June 2013 VA examination, the Veteran was diagnosed with chronic sinusitis since 2010 and allergic rhinitis since 2001.  The examiner stated that she had reviewed the Veteran's C-file.  The examiner indicated that the Veteran's sinusitis affected the ethmoid and sphenoid region of the sinus.  His symptoms included episodes of sinusitis, purulent discharge or crusting, and tender sore with crusting in either nostril that has occurred since November 2012.  The examiner found that the rhinitis condition did not result in a 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  The examiner opined that the Veteran's sinusitis and rhinitis is a "diagnosable chronic illness with a partially explained etiology."  The examiner found that it is less likely than not related to "specific exposure event[s] experienced" during the Gulf war.  The examiner also found that the Veteran's allergy problems are less likely than not aggravated during his period of service that is beyond the expected course of the condition.  The examiner provided a rationale that relied on recurrent allergic episodes dating back to 2001.  

In a September 2013 VA examination, the Veteran was diagnosed with allergic rhinitis confirmed by history and skin testing.  Skin test reactions showed allergies to trees, plants, grasses, weeds, cat, dog and house dust.  The examiner noted that although his allergies had worsened in severity after 2008 to 2009, it was not clear that his service in Iraq would have caused this.  The examiner also reported that it was common for aeroallergen sensitivities to begin in the second decade of life and peak in the third or fourth decade with gradual decrease in symptoms.  The examiner opined that this coincided with the Veteran's condition and found that his nasal complaints and diagnosis of allergic rhinitis were not caused by, a result of, or exacerbated by military service.  

This evidence reveals a chronic disorder, and not one that was transient or episodic.  The September 2013 VA examiner noted the Veteran had documented nasal congestion and itching due to working as a landscaper in his late teens, and he reported in his enlistment examination of nasal allergies to pollen which were mild.  In 2008, the Veteran was diagnosed with a deviated septum; however, a subsequent 2009 CT scan showed no evidence of a deviated septum.  His symptoms had progressed from seasonal and infrequent to more frequent symptoms upon returning from deployment including nasal dryness and congestion.   A 2009 CT scan showed a mucous retention cyst on the right anterior sphenoid wall.  His symptoms did not improve significantly despite treatment with antibiotics, nasal steroids, or oral antihistamines by both military and post-service private physicians.  The Veteran has a variety of diagnoses including allergic rhinitis, chronic rhinitis, chronic rhinosinusitis, and chronic sinusitis for the claimed disorder.  An allergy skin test conducted during the September 2013 VA examination confirmed multiple allergen sensitivities including grasses, weeds, and trees.  Symptoms that reflect only temporary flare-ups do not in themselves constitute sufficient evidence of an increased disability for purposes of an aggravation analysis.  See, e.g., Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In the Veteran's case, as noted, the disorder of allergic rhinitis was more than just a flare-up; the September 2013 examiner noted that the Veteran's allergies had worsened in severity during service.  The examiner noted that the Veteran's symptoms had not improved significantly despite antibiotics, nasal steroids, or oral antihistamine by both military physician and post-service private physicians.  

Considering all of the evidence together, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that his allergic rhinitis underwent an increase in severity during his period of service from December 2008 to January 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran entered military service with a noted pollen allergy that was not considered disabling.  After returning from his deployment in Iraq, his symptoms changed from pollen allergies to symptoms of nasal dryness, congestion, and mucous retention cyst.  The Veteran's lay statements are in accord, as he explained that he had flare-ups in late spring-early summer from grass and pollen allergies, but presently (and during service), his symptoms flare-up more intensely, as he suffers from a stuffy nose, and irritated nostrils that result in a dry, bloody mucous membrane.  The Veteran noted that during his deployment in Iraq, his work area was no more than 100 yards away from a fire pit that burned once a week, and his living quarters at Al Taqquadam was within 500 yards from a junk yard that was constantly burning waste.  Upon returning from deployment, the Veteran experienced nasal symptoms of redness, soreness, inflammation, cyst, stuffiness, or dry and bloody mucous.  The Board finds he is competent to report observable symptoms.  See Layno, supra.  Moreover, the September 2013 VA examiner indicated that the Veteran's condition worsened during service.  Consequently, it is at least as likely as not that the Veteran's allergic rhinitis underwent an increase in severity during service, and so the presumption of aggravation attaches for this claim.

Once a preexisting condition is considered to have been aggravated during service, as here, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The standard of clear and unmistakable evidence is an onerous one and requires a result that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In this case, the June 2013 VA examiner found that the Veteran's allergy problems were "less likely than not" aggravated during his period of service that was beyond the expected course of the condition.  The foregoing does not constitute clear and unmistakable medical evidence that the Veteran's condition was not aggravated by service.  In regard to the September 2013 VA examiner, he specifically indicated that "it [was] not clear that [the Veteran's] service in Iraq would have caused [the in-service worsening]."  The examiner then noted that it was common for aeroallergen sensitivities to begin in the second decade of life and peak in the third or fourth decade with gradual decrease in symptoms over time, which coincided with the Veteran's presentation.  The examiner then concluded that the Veteran's nasal complaints and diagnosis of allergic rhinitis were not caused by, a result of, or exacerbated by his military service.  The Board notes that the record need not show that the Veteran's active duty proximately caused the worsening of his preexisting disability.  Rather, the record only needs to show that there is a causal relationship between the worsening of the pre-existing condition and the Veteran's active duty.  This causal relationship is shown when the record establishes that the pre-existing condition worsened beyond the natural progress of that condition during service.  Thus, the recognition  that a worsening occurred during service but that it was not "clear" that such worsening was due to service does not constitute clear and unmistakable medical evidence that the Veteran's condition was not aggravated by service.  It is not undebatable that the Veteran's condition was not aggravated by service.  Thus, the presumption of aggravation is not rebutted.  As the evidence establishes that the Veteran had aggravation of his preexisting allergic rhinitis during service and that he continues to suffer from the consequences of that disability, service connection for allergic rhinitis, variously diagnosed as rhinitis, rhinosinusitis, and sinusitis as a preexisting disability aggravated by service is warranted.  


ORDER

Entitlement to service connection for allergic rhinitis, variously diagnosed as rhinitis, rhinosinusitis, and sinusitis, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


